08/05/2020



                                                                                            Case Number: DA 20-0362




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 20-0362

MASTERS GROUP INTERNATIONAL,
INC.,

             Third-Party Plaintiff and
Appellee,
                                                      ORDER OF MEDIATOR APPOINTMENT
      V.

COMERICA BANK,

             Third-Party Defendant and
Appellant.

         This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
         IT IS ORDERED THAT Lawrence E. Henke, whose name appears next on the
list of attorneys desiring appointment as mediators for Money Judgments appeals which
is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
         DATED this August 5, 2020.



                                                    Viy-.-6Am--f
                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Jeffrey R. Kuchel, Jane Derse Quasarano, James H. Goetz, David M. Wagner,
Joseph J. Shannon, Timothy B. Strauch, Ward E. Taleff, Lawrence E. Henke